Citation Nr: 0433012	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral heel 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran service 
connection for a heel condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that in 1959, while in service, he had 
surgery on his heels.  In September 2001, the veteran 
submitted a statement indicating that he had asked VA for 
help in locating medical records that include treatment for 
his heels since 1980.  He indicated that he received form 
letters from VA that stated that VA was "working on it."  
Additionally, he noted that he was told that other medical 
records exist regarding his heel injuries.  Under 38 U.S.C.A. 
§ 5103, VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide and which information and evidence the claimant is 
expected to provide.  Additionally, under 38 U.S.C.A. § 
5103A, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim.  

A June 1999 VA primary care progress note indicates that the 
veteran was to be referred to the podiatry clinic for care, 
and that heel X-rays were ordered.  The Board is of the 
opinion that records from any podiatry clinic treatment or 
heel X-rays should be obtained and associated with the 
veteran's claims folder.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to contact the 
veteran and ask him to identify all 
records that he wishes the VA to assist 
him in obtaining.  Such records 
pertinent to his claim would include 
all VA and private medical records 
pertaining to treatment for the 
disability involving his heels covering 
the period from December 1959 to the 
present.  He should be asked to furnish 
the approximate dates, locations, and 
the name of the medical facility(ies) 
where he received treatment for his 
heels during service.  He should be 
asked to indicate whether he was 
hospitalized for the surgery versus an 
outpatient procedure and to provide a 
description as to the type of surgery 
performed.  He should be asked to 
indicate the unit(s) to which he was 
assigned at those times.  The 
appropriate release of information 
forms should accompany the letter.  The 
RO should inform the veteran that these 
forms must be completed in order for 
the VA to obtain any private medical 
records.  

2.  The RO should request the National 
Personnel Records Center to conduct 
another search for additional medical 
records pursuant to the information 
furnished by the veteran.  

3.  The RO should request the VA 
medical facility in Staten Island to 
furnish copies of all medical records 
pertaining to treatment for heel 
disorders covering the period from June 
1999 to the present.  

4.  Following any additional 
development deemed appropriate by the 
RO, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case, and an 
opportunity to respond.  The case 
should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



